DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 20 April 2022 is acknowledged and has been entered. 
Status of the Claims:
Claims 1-27, 31, 34-35, 37-38, 40, 42, 46-49, 51-56 and 58-71 have been cancelled.
Claims 28-30, 32-33, 36, 39, 41, 43, 44, 50 and 57 are presented for examination on the merits.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28-30, 32, 39, 41, 43, 50 and 57 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 8,945,640).
A process of making a natural colorant comprising: mixing an amino acid with a material selected from the group consisting of genipin, purified genipin, pre-genipin compounds, iridoid compounds, genipin derivitatives, a genipin-containing compound and  heating to produce said colorant is claimed.
Wu et al. discloses a process of making a natural colorant (a method of preparing (a process) a natural colorant from Genipa americana; abstract; column 2, lines 39-42) comprising: mixing a primary amine (a primary amine; column 5, lines 10-13) containing compound to a material selected from the group consisting of genipin, purified genipin, pre-genipin compounds, iridoid compounds, genipin derivatives, a genipin-containing compound, and combinations of any thereof, thus forming a blend (a genipin-rich extract from the fruit of Genipa American (a material consisting of genipin) is mixed with compounds having the primary amine group (forming a blend); abstract;
column 2, lines 39-42; column 5, lines 4-6, 24-26); and heating the blend (heating the mixed genipin-rich extract and the primary amine (the blend); column 2, lines 39-42; column 8, lines 23-25; column 9, lines 24-26), thus producing the natural colorant (heating the mixed materials to form the natural colorant with a desired color such as red or blue; column 2, lines 39-42; column 8, lines 29-31; column 9, lines 24-26).
Wu et al. further discloses the process of making a natural colorant of claim 28, and Wu’'1 further discloses wherein the primary amine containing compound is selected from the group consisting of amino acids (the primary amine is amino acid; column 5, lines 10-13), derivatives of amino acids, methyl amine, gamma-Aminobutryic acid, polypeptides, proteins, and combinations of any thereof.
Wu et al.  further discloses wherein the genipin-containing compound is selected
from the group consisting of Genipa americana (the genipin-rich extract from the Genipa americana; abstract; column 3, lines 27-29), fruits from close relatives of Genipa americana, and combinations of any thereof.
Wu et al. further discloses wherein the material (the genipin-rich
extract from the Genipa americana; abstract; column 3, lines 27-29) is in the form selected from the group consisting of whole fruit (whole; fruit; column 3, lines 23-26), fruit juice (fruit juice; column 3, lines 23-26), fruit puree (fruit puree; column 3, lines 23-26), fruit juice concentrate (fruit juice concentrate; column 3, lines 23-26), dried powder from fruit (dried powder from fruit; column 3, lines 23-26), dried powder from juice (dried powder from juice; column 3, lines 23-26), water-insoluble parts of fruit (water-insoluble parts of fruit; column 3, lines 23-26), derivatives of any thereof, and combinations of any thereof.
Wu et al. further discloses wherein the amino acid is selected from the group _
consisting of isoleucine, L-isoleucine (L-isoleucine; cotumn 9, lines 50-52), lysine (lysine; column 5, lines 14-17; column 6, lines 10-15), L-lysine monohydrochloride, arginine, L-arginine base, glutamic acid (glutamic acid; column 6, lines 10-15), L-glutamic acid HCI, phenylalanine, L-phenylalanine, alanine (alanine; column 5, lines 14-17; column 6, lines 10-15; column 8, lines 29-31), serine (serine; column 5, lines 14-17; column 6, lines 10-15), glycine (glycine; column 5, lines 14-17; column 6, lines 10-15), arginine (arginine; column 5, lines 14-17; column 6, lines 10-15), glutamine (glutamine; column 5, lines 14-17), valine (valine; column 5, lines 14-17; column 6, lines 10-15), leucine (leucine; column 5, lines 14-17; column 6, lines 10-15), methionine (methionine; column 5, lines 14-17), asparagine (asparagine; column 5, lines 14-17), tyrosine (tyrosine; column 5, lines 14-17), carnitine (carnitine; column 5, lines 14-17), taurine (taurine; column 9, lines 50-52), and combinations of any thereof.
Wu et al. further discloses wherein the processing the material
further comprises an action selected from the group consisting of chopping (the Genipa americana fruits are cut into pieces (chopping); abstract; column 3, lines 27-29; column 7, lines 14-19), blending, blending with water (pureed and blended with deionized water; column 7, lines 16-19), mashing (pureed; column 7, lines 16-19), extracting juice, milling, filtering (filtering; column 7, lines 20-24), pressing, heating; drying, and combinations of any thereof. 
Wu et al. further discloses the process further comprising filtering the blend (after being blended and pureed with the deionized water, puree solids are separated from aqueous extract by filtration; column 7, lines 16-24), resulting in a permeate (filtered to separate an insoluble solid form an aqueous extract (a permeate); column 7, lines 20-35).
Claims 28, 29, 36, 39, 50 and 57 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US2009/0246343).
Wu et al. discloses a process of making a natural colorant (a method of preparing (a process) a natural colorant; abstract; figure 1) comprising: mixing a primary amine containing compound to a material selected from the group consisting of genipin (amino acid and genipin containing material are combined; abstract; figure 1; paragraphs [0012], [0025)), purified genipin, pre-genipin compounds, iridoid compounds, genipin derivatives, a genipin-containing compound, and combinations of any thereof, thus forming a blend (the combined materials comprising the amino acids and genipin react (forming a blend); abstract; figure 1; paragraph {0026]); and heating the blend (heating; figure 1), thus producing the natural colorant (the method of preparing the natural colorant; abstract; figure 1; paragraph (0026)).
Wu et al. further discloses wherein the primary amine containing compound is selected from the group consisting of amino acids (amino acids from natural extracts; abstract), derivatives of amino acids, methyl amine, gamma-Aminobutryic acid, polypeptides, proteins, and combinations of any thereof.
Wu et al. further discloses wherein the amino acid is present in an amount of
about 0.25-10 percent by weight relative to the weight of the material (a weight ratio of fruit from the natural sources comprising the amino acids to genipin is of 1:1 to 1:24 = 50 to 4 percent by weight; paragraphs [0024}-[0025)), wherein the material is selected from the group consisting of Genipa americana (Genipa americana; abstract; figure 1; paragraph [0025)), fruits from close relatives of Genipa americana, and combinations of any thereof.
Wu et al. further discloses wherein the heating the blend is carried out at about 20 degrees C to about 60 degrees C (a first heating of the materials at 35 to 40 degrees C; figure 1).
Wu et al. discloses the heating the blend is carried out at about 35 degrees C to about 45 degrees C (a first heating of the materials at 35 to 40 degrees C; figure 1).
Wu et al. further discloses the process further comprising heating the blend a second time (a second heating of the materials at 75 to 80 degrees C; figure 1). 
Wu et al. further discloses wherein the heating the blend a second time is carried out at a temperature of from about 10 degrees C to about 100 degrees C time (the second heating of the materials at 75 to 80 degrees C; figure 1). 
Wu et al. discloses wherein the heating the blend a second time is carried out at a temperature of about 50-80 degrees C (the second heating of the materials at 75 to 80 degrees C; figure 1),
Wu et al. further discloses the process further comprising - adding an enzyme to the blend (using beta-glucosidase enzyme as a process additive; paragraph [0027)).
Wu et al. further discloses wherein the enzyme is beta-glucosidase (beta-glucosidase; paragraph {0027)).
Wu et al. further discloses the process further comprising adjusting the pH of the natural colorant (the process wherein a pH is adjusted; figure 1; paragraph [0028)).
Wu et al. further discloses the process wherein the adjusting the pH of the natural colorant is achieved by adding a compound selected from the group consisting of a base, an acid, and combinations of any thereof to the natural colorant (the process wherein a pH is adjusted using a base or an acid; figure 1; paragraph (0028). 
Wu et al. further discloses wherein the adjusting the pH of the natural colorant occurs at a time selected from the group consisting of after the amino acid is added (the process in which the materials including amino acids are combined (after the amino acid is added) and a pH is further adjusted using a base or an acid; figure 1; paragraph [0028)), after heating, and combinations of any thereof.
Wu et al. further discloses wherein the adjusting the pH of the natural colorant occurs continuously throughout the process (holding desired pH conditions for a sufficient period of time during the process, therefore capable of continuously adjusting the pH; figure 1; paragraph [0028)).
Claims 28 and 29 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Roesler et al. (US2012/0114772).
Roesler discloses a process of making a natural colorant (forming a colorant; paragraphs [0047]-[0049]) comprising: —mixing a primary amine containing compound to a material selected from the group consisting of genipin, purified genipin, pre-genipin
compounds, iridoid compounds, genipin derivatives, a genipin-containing compound, and combinations of any thereof, thus forming a blend (adding a primary amino acid into a Genipa americana extract (forming a blend); paragraph [0049]); and heating the blend (heating the mixed materials between 50 to 90 degrees C; paragraph [0049)), thus producing the natural colorant (to produce a standardized color from the Genipa americana extract and primary amino acid (a natural colorant); paragraph [0049)).
Roesler further discloses wherein the primary amine containing compound is selected from the group consisting of amino acids (the primary amino acid; paragraphs [0048}-[0049]), — derivatives of amino acids, methyl amine, gamma-Aminobutryic acid, polypeptides, proteins, and combinations of any thereof. 

Thus the cited claims are deemed to be anticipated by the cited prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28-30, 32-33, 36, 39, 41, 43, 44, 50 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 8,945,640) in view of Kelly et al. (US2012/0219667) and further in view of Kisters et al. (US 6,331,569).
A process of making a natural colorant comprising: mixing an amino acid with a material selected from the group consisting of genipin, purified genipin, pre-genipin compounds, iridoid compounds, genipin derivitatives, a genipin-containing compound and  heating to produce said colorant is claimed.
Wu et al. is relied upon for the teachings set forth above.
While Wu et al. discloses filtering (filtering using a filter paper;
column 9, lines 18-23) the reference does not explicitly disclose wherein filtering the blend further comprises passing the blend through a membrane with a
molecular weight cutoff of 5,000 Daltons or less. 
However, Kelly discloses wherein filtering a blend further comprises passing the blend through a membrane with a molecular weight cutoff of 5,000 Daltons or less (a nanofiltration (passing through a membrane) of a mixture (blend) to remove residues that are less than 1,000 Daltons; paragraph [0011}; table 1).
Furthermore, while Wu et al. does not disclose wherein the amino acid is the combination of amino acids selected from the group consisting of isoleucine and lysine, and isoleucine and alanine. However, Kisters discloses wherein the amino acid is the combination of amino acids selected from the group consisting of isoleucine and lysine (the amino acid blend comprising 25 percent isoleucine and 10 percent lysine, therefore 25/35x100= 71 percent isoleucine and 10/35x100= 29 percent lysine; column 5, lines 20-29). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the process, as previously disclosed by Wu et al. in order to have provided wherein the amino acid is the combination of amino acids selected from the group consisting of isoleucine and lysine, as previously disclosed by Kisters, for the benefit of incorporating isoleucine and lysine into a natural colorant to achieve improved hair growth and hair structure (Kisters; column 1, lines 12-15).
 It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the process, as previously disclosed by Wu et al., in order to have provided filtering a blend further comprises passing the blend through a membrane with a molecular weight cutoff of 5,000 Daltons or less, as previously
disclosed by Kelly, for the benefit of separating intact products from residual products (Kelly; paragraph [0011]) to improve quality of colorant. 

.	In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418; see also id. at 421 ("A person of ordinary skill is... a person of ordinary creativity, not an automaton.").  In KSR, the Supreme Court indicated that the obviousness analysis should consider the “background knowledge possessed by a person having ordinary skill in the art.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).   Under KSR, information deemed within PHOSITA’s general knowledge is more powerful than that found buried in a prior art reference because we assume that PHOSITA would consider using their general knowledge in combination with the prior art — even absent any express motivation to do so. Under 35 U.S.C. § 103, the obviousness inquiry turns not only on the prior art, but whether “the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious . . . to a person having ordinary skill in the art to which the claimed invention pertains.” 35 U.S.C. § 103. Regardless of the tribunal, the inquiry into whether any “differences” between the invention and the prior art would have rendered the invention obvious to a skilled artisan necessarily depends on such artisan’s knowledge. See Philips v. Google & Microsoft 2020.
The adjustment of particular conventional working conditions (e.g.,  employing one or more commonly-employed techniques of filtration, mixing, or finding an optimum temperature, etc.) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.
	Accordingly, the instant claims, in the range of methodological variables where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him/her.  

Response to Arguments
Applicant's amendments/arguments have been fully considered but they are not persuasive.
	Applicant asserts that claim 28 cannot be anticipated since Wu et al. (US 8,945,640) does not disclose a process of making a natural colorant with a material in the form selected from the group consisting of whole fruit, fruit juice, fruit puree, fruit juice concentrate, dried powder from fruit, dried powder from juice, water-insoluble parts of fruit, derivatives of any thereof, and combinations of any thereof. Wu et al. uses genipin rich extracts. Wu et al. also does not disclose a combination of amino acids. 
	This is unpersuasive, in that the Wu et al. (US 8,945,640) patent explicitly states:
Starting Materials 
(6)    The starting materials used in this process are fruits or leaves from a plant of Genipa americana L. which is also known by numerous informal names: genipap, huito, jaguar, bilito, cafecillo denta, caruto, caruto rebalsero, confiture de singe, danipa, genipa, genipa, genipayer bitu, guaitil, guaricha, guayatil colorado, huitol, huitoc, huitu, irayol, jagua blanca, jagua amarilla, jagua colorado, jeipapeiro, juniper, maluco, mandipa, marmelade-box, nandipa, nandipa genipapo, tapaculo, tapoeripa, taproepa totumillo, yagua, yanupa-i, yenipa-i, yenipapa bi, genipapo, huitoc, vito, chipara, guanapay, or other varieties such as jenipaporana, or jenipapo-bravo, etc. The fruit is optimal for harvest when mature in size, firm, and green to greenish brown in color. 
(7)    Materials may be whole fruit, fruit pulp, fruit juice, fruit puree, fruit juice concentrate, dried powder from fruits or juice, water-insoluble part of fruit, and leaves from Genipa americana L. -5- 
Serial No. 15/766,038Applicant asserts that claim 28 cannot be anticipated since Wu et al. (US 2009/0246343) does not disclose a process of making a natural colorant comprising mixing a combination of isolated or purified amino acids with a material selected from the group consisting of genipin, purified genipin, pre-genipin compounds, iridoid compounds, genipin derivitatives, a genipin-containing compound, and combinations of any thereof, thus forming a blend and heating the blend, thus producing the natural colorant, wherein the material is in the form selected from the group consisting of whole fruit, fruit juice, fruit puree, fruit juice concentrate, dried powder from fruit, dried powder from juice, water-insoluble parts of fruit, derivatives of any thereof, and combinations of any thereof. 
This is also unpersuasive, since the Wu et al. (US 2009/0246343) states:
Abstract:  A method of preparing colored products from edible materials comprises processing Genipa americana fruit juice, which contains genipin, genipin derivatives, or pre-genipin compounds, with other edible juices or extracts which contain nitrogenous compounds such as amino acids, polypeptides, or proteins. The generated natural colored products have excellent stability and can be used in a broad range of applications including beverages, foodstuffs, drugs, dietary supplements, cosmetics, personal care stuffs, and animal feeds. 
[0004] Gardenia fruit contains a large amount of iridoids such as geniposide, gardenoside, genipin-1-b-gentiobioside, geniposidic acid and genipin (Endo, T. and Taguchi, H. Chem. Pharm. Bull. 1973). Among them genipin is a key compound contributing to the gardenia blue whenever it reacts with amino acids (U.S. Pat. No. 4,878,921). Currently gardenia blue is made as a chemical reaction product using geniposide extracted from Gardenia juice, purified genipin, or genipin derivatives, with isolated amino acids. In contrast, the process of the present invention utilizes whole fruit, puree or juice of genipin-containing plants to provide a natural color juice or concentrate. 
[0013] Materials may be whole fruit, fruit juice, fruit puree, fruit juice concentrate, dried powder from fruits or juice, and the water-insoluble part of fruits from Genipa americana L or its close relatives that also contain genipin, genipin derivatives, or pre-genipin compounds. These compounds are a sub-group of the iridoid class of phytochemicals that are widely distributed, including in the Rubiaceae family. Some attention has been paid to an understanding of iridoid biosynthesis as an element of chemosystematics (Sampaio-Santos and Kaplan, J. Braz. Chem. Soc. 12 (2001)), and these data help to delineate the group of genipin-containing plants that produce fruit and juice suitable for use according to this invention. Generally, such fruits would include members of the Rubiaceae family, which contains sufficient genipin or genipin derivatives, including genipin gentiobioside, geniposide, geniposidic acid and gardenoside, to react with the other compounds defined herein to produce a colored product. It has been reported on the basis of DNA data (Andreason and Bremer, Am. J. Botany 87 1731-1748 (2000)) that Genipa americana comprises a clade together with Gardenia and Kailarsenia. Without restricting the scope of fruits that may be used in the present invention, mention of Genipa americana should be taken to include edible fruits or juices or extracts or edible parts of related plants such as Gardenia and Kailarsenia and other genipin-containing plants, including Gardenia jasminoides Ellis and its varieties. 

Applicant asserts that  claim 28 cannot be anticipated since Roesler et al. does not disclose a process of making a natural colorant comprising mixing a combination of isolated or purified amino acids with a material selected from the group consisting of genipin, purified genipin, pre-genipin compounds, iridoid compounds, genipin derivitatives, a genipin-containing compound, and combinations of any thereof, thus forming a blend and heating the blend, thus producing the natural colorant, wherein the material is in the form selected from the group consisting of whole fruit, fruit juice, fruit puree, fruit juice concentrate, dried powder from fruit, dried powder from juice, water-insoluble parts of fruit, derivatives of any thereof, and combinations of any thereof.
	This is also unpersuasive in that Roesler states:
 
 [0048] In said preferred step c), the amino acid may be selected based on the genipin content present, and primary amino acids, among which are, in varying amounts, glutamic acid, serine, glycine, hystidine, arginine, threonine, alanine, proline, tyrosine, valine, methionine, cystine, isoleucine, leucine, phenylanine and lysine, which are the chiefly responsible for the formation of coloration that will give rise to the precipitated insoluble extract.

[0084] A process for obtaining substances from genipap extract precipitates were carried out by the steps of: [0085] a) extracting the dye from the unripe genipap fruit previously classified, grinding the fruit under high rotation and separating the juice from the unripe fruit by centrifugal force; the extract was then cooled and filtered; [0086] b) standardizing the genipap extract by adding glycin and heating the genipap extract up to a temperature of about 80.degree. C., for about 1 hour.

Applicant's amendments/arguments with respect to the obviousness rejection have been fully considered but they are not persuasive.
Applicant asserts that amended claim 28 cannot be rendered obvious since the cited references, do not alone or in combination, teach or suggest a process of making a natural colorant comprising mixing a combination of isolated or purified amino acids with a material selected from the group consisting of genipin, purified genipin, pre-genipin compounds, iridoid compounds, genipin derivitatives, a genipin-containing compound, and combinations of any thereof, thus forming a blend and heating the blend, thus producing the natural colorant, wherein the material is in the form selected from the group consisting of whole fruit, fruit juice, fruit puree, fruit juice concentrate, dried powder from fruit, dried powder from juice, water-insoluble parts of fruit, derivatives of any thereof, and combinations of any thereof. 
This is unpersuasive, since the claimed method is simply a variation of the prior art method of Wu et al. which anticipates the overall method and any variations would be well within the purview of the skilled practitioner.The adjustment of particular conventional working conditions (e.g., employing purified/isolated amino acids as an example of an amine-containing compound, or any natural starting material containing genepin, whether the whole fruit or juice, etc.) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/           Examiner, Art Unit 1655